Title: To John Adams from James Wilkinson, 26 December 1797
From: Wilkinson, James
To: Adams, John




Honoured Sir
Head Quarters Pitts Burgh Decr. 26th: 1797

To justify to our Country & to the World, your protection of me at a moment, when numerous & powerful Enemies were combined to destroy me, by implications which dare not meet the light, I profess before God & Man, is among the leading Motives of all my Actions.
The Death of General Wayne silenced an investigation, which I had much at Heart, because it would have unfolded Scenes & circumstances, evincive of my utility, my Integrity, & my wrongs, which can now never reach the public Eye: so soon as this Death was announced in Philadelphia, I waited on the Secretary of War & held with Him a conversation precisely to the following Effect—“prosecution is in the grave with General Wayne, but the Door is still open to investigation, & I most earnestly wish an enquiry into my Conduct military & political, indeed the vindication of my own aspersed reputation, more than any desire to injure Genl. Wayne, has directed the obstinate perseverance with which I have pursued this Subject; I know that whispers & innuendos, are circulated in secret to wound my Character, I know that a sinister connexion with Spain is slanderously imputed to me, I know that Jacobinism, french attachments, and an indisposition to the Government of my Country are basely ascribed to me; but conscious of innocence, I court Enquiry to obtain an opportunity of vindication, which I have amply in my power” to this Mr. McHenry, after declaring that He did not know such things were said or insinuated, but that if they were, I must be sensible from the Presidents Conduct to me, they had made no impression on his Breast, replyed in the following words “I advise you as a friend to give yourself no more trouble about it” this conversation took place, several weeks before the expiration of the Session of Congress, and I followed the advice given to me, in the hope that the prejudices & animosity of my Enemies might subside—
But I have been deceived, and while all my every faculties have been on the stretch to promote the Interests of the nation & the Honor of the Government, I find my Enemies have not slumbered, & that calumnies are still circulated to wound my fame, & impair the public confidence.
Under such circumstances I know not where to make an appeal, with so much propriety as to your Breast, because I implicitly confide in your Justice, to determine my merits by my works, & not by the words of those who seek my destruction, & because to you I owe the preservation of a spotless Character, and am particularly responsible for my Conduct.—
The following circumstances have occasioned this tresspass on your time, and may I humbly hope justify the intrusion.—
A man, by name Hamilton, from the lower Country, anticipated me at this place several weeks, & it was presently rumoured about the Town, that he had secret Business with me & waited my Arrival— so soon as the report reached the Ears of the Commanding officer Capt. Turner, & the Quarter Master General Mr. Wilkins, they called on Mr. Hamilton & taxed Him with the Slander, he avowed his innocence, & declared he had no knowledge of or Business with me, the report was then traced to a Mr. Postlewaite a Tavern Keeper of the Town, & He gave for author some one of his household, who had heard the tale from a third person, but it could not be fixed that Hamilton had made the declaration.—
That a man should be at this place, with Business for me public or private, might occur without producing any remarkable Effect; But when such man is known to be a professed Spanish Agent, (the very same whom I had recommended to Col. Sargent at Cincinnati last May or June, as a proper subject for the attentions of the civil magistrate, as will fully appear from the copy of my Letter to the Col. which was transmitted to the war office) Jealousies are excited, speculations produced, & conclusions formed highly injurious to me, when in fact I never have held, nor ever shall hold communication with Him, unless I may be authorized to put Him in confinement, which if consistent I would recommend, & that He should be removed to some other place.
I entreat your pardon Sir, while I claim your attention to a circumstance of similar import, but more serious aspect.—
In consequence of the information No. 1. I wrote the Letter No. 2. & received for answer No. 3. and this last produced No. 4 & 5.—The misrepresentation of Capt. Lewis, notwithstanding the affected guise of Candor & respect, which he gave his communication to my Major of Brigade, is apparent from the positive information of Majr. Freeman & Lt. Lovel.—This officer attached to the family of General Wayne, in the relation of extra Aid de Camp, mingled in his prejudices & cooperated in his labours against me, and this circumstance has long protected Him against the sentence of a general Court Martial, for abuse of my Character & contempt of my authority—I have considered it my duty, to intrude these particulars upon you, with the solemn assurance, that I shall omit no industry to find out the reputed author of this vile Calumny, and if he has been guilty of the fact to bring Him to Justice.—
Beleive me honoured Sir it is the invisibility of my Enemies only which I fear, for while I dare the open assault I dread the secret stab; defended by the invincible Armour of Integrity, I shall exaltingly meet the combined force of my foes in fair conflict, yet with all my habits of vigilance, it may be impossible for me to guard against their wiles & Stratagems: to you then Sir permit me to look up for protection against the shafts & arrows which may be leveled at the Honor of an absent, innocent, injured man—Extend to me but the patronage, which the retrospect of my recorded services may warrant, and my future conduct justify, & I ask no more, under Heaven, to justify your confidence, & to fulfil every reasonable expectation—
I beg leave in this place, to remark on a circumstance, which appears in a Letter of the Spanish Minister to the Secretary of State, it is there stated, that I had not received orders to oppose the violation of our neutrality by the British, on the quarter of Canada.—This as far as relates to the Instructions, which I received from the Secretary of War is true, yet it is in fact false—for Sir you will be pleased to recollect that in a conversation which I held with you on the subject of the Chevaliers alarms, I asked you expressly, if the British should attempt to pass through our territory, whether I should oppose them, and you replied to me “undoubtedly”—a circumstance so trivial at the time, may have escaped your recollection, but I am ready to bear testimony to the fact, and it may be proper for me to assure you at the same time, that I am ready to make oath no Eye ever beheld the Instructions of the Secretary, except the Gentlemen attached to my Person, & I doubt whether they ever saw them, and I can aver with equal solemnity, that the Contents of those instructions were never communicated by me to any Person.—I fear I fatigue you, yet I must call your recollection to another circumstance, you will remember I shewed you a lump of Virgin Copper before I left Philadelphia, & asked your permission to search for the Mine, which you granted—I have now the pleasure to inform you, that I have succeeded in that pursuit, & if I may credit my informants, have discovered a Country of Mines; I had ordered two hundred pounds of the Copper to be brought away, but the metal was too hard for my tools, and a few small pieces only could be cut from the massy Body discovered—a sample will be delivered to you with this Letter, enclosed in a tin Case—
Before I left Philadela. I requested the Secy. of War to mention to you my son who bears my name, as a Candidate for a Commission in the army, suffer me Sir now to recommend Him to your patronage; it is my view to make Him a scientific Solder, and to give him if possible every advantage of Education & experience—He is sixteen years of age, and is well grown & well educated for his Years; If your goodness may incline you to favor me, I should prefer the Corps of Artillerists for my Sons noviciate, as the most scientific branch—
With the highest veneration for your Character, & the most respectful attachment to your Person, I am Ssir / Your Obliged & faithful Soldier & Servant

Ja. Wilkinson